UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-6918



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


DOMINGO NOLBERTO PENA,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:98-cr-00132-JCC-11)


Submitted:     July 31, 2008                 Decided:   August 11, 2008


Before NIEMEYER, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Domingo Nolberto Pena, Appellant Pro Se. Morris Rudolph Parker,
Jr., James L. Trump, Assistant United States Attorneys, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Domingo Nolberto Pena appeals the district court’s order

denying his motion for appointment of counsel.             We have reviewed

the record and find no reversible error.            Accordingly, we affirm

for the reasons stated by the district court.              United States v.

Pena,   No.    1:98-cr-00132-JCC-11   (E.D.   Va.    May   20,   2008).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                    AFFIRMED




                                  - 2 -